United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3041
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Reginald Farmer

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                               Submitted: July 3, 2014
                                Filed: July 11, 2014
                                   [Unpublished]
                                   ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       A jury found Reginald Lamar Farmer guilty of distributing 28 grams or more
of cocaine base on February 8, 2012, in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1)(B); possessing with intent to distribute additional cocaine base on February 8,
2012, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C); and possessing marijuana
on September 15, 2011, February 8, 2012, and September 22, 2012, in violation of
21 U.S.C. § 844(a). The district court1 imposed concurrent sentences totaling 120
months in prison and 8 years of supervised release. Counsel filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the sufficiency of the
evidence, the reasonableness of the sentence, and the effectiveness of counsel’s
assistance. Farmer has filed a pro se supplemental brief, challenging the denial of a
motion to suppress, the admission of laboratory analysis evidence, and the racial
composition of the jury.

       This court reviews the sufficiency of the evidence in the light most favorable
to the government, resolving evidentiary conflicts in favor of the government,
accepting all reasonable inferences that support the jury’s verdict, neither weighing
evidence nor assessing credibility of witnesses. See United States v. Birdine, 515
F.3d 842, 844 (8th Cir. 2008); United States v. Aldridge, 664 F.3d 705, 715 (8th Cir.
2011). The evidence—which included testimony of officers who searched Farmer’s
person and vehicle, and seized drugs after observing a hand-to-hand drug transaction
in a parking lot in February 2012, and after stopping Farmer’s vehicle in September
2011 and 2012 for infractions—was sufficient for the jury to find Farmer guilty of
distributing cocaine base, possessing with intent to distribute cocaine base, and
possessing marijuana. See 21 U.S.C. § 844 (simple possession of controlled
substance); United States v. Wright, 739 F.3d 1160, 1169 (8th Cir. 2014) (large
quantity of narcotics alone provides sufficient circumstantial evidence for jury to
infer intent to distribute it); United States v. Poulack, 236 F.3d 932, 936 (8th Cir.
2001) (government may show defendant knowingly possessed contraband by showing
constructive possession, which is “ownership, dominion, or control over the
contraband itself,” or over vehicle in which contraband is concealed). Farmer’s
120-month sentence, which was at the bottom of the Guidelines range and the
statutory minimum for one of the counts in light of Farmer’s prior convictions, was


      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Judge
for the Eastern District of Missouri.

                                         -2-
not unreasonable. See United States v. Feemster, 572 F.3d 455, 460-61 (8th Cir.
2009) (en banc) (standard of review). This court defers any ineffective-assistance
claim for possible proceedings under 28 U.S.C. § 2255. See United States v.
Hubbard, 638 F.3d 866, 869 (8th Cir. 2011).

       As to Farmer’s pro se arguments, the district court did not err in denying
Farmer’s motion to suppress evidence associated with the February 2012 events. See
United States v. Coleman, 603 F.3d 496, 498-99 (8th Cir. 2010) (standard of review).
Farmer offered no grounds to exclude the forensic chemist’s testimony concerning
her analysis of the substances seized in February 2012. See United States v.
Yarrington, 634 F.3d 440, 447 (8th Cir. 2011) (appellate court will reverse improper
evidentiary ruling only when substantial rights of defendant are affected or when
error had more than slight influence on verdict). Farmer did not preserve a challenge
to the composition of the jury or the jury pool.

      A review of the record under Penson v. Ohio, 488 U.S. 75, 80 (1988) reveals
no nonfrivolous issues. This court affirms, grants counsel’s motion to withdraw, and
denies Farmer’s request for appointment of new counsel.
                       ______________________________




                                         -3-